DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
	The phrase “paver stone” will be interpreted as simply “paver”.  There is no disclosure that the paver stone must be made of stone.  The phrase “paver stone” in the art includes pavers made from plastic, concrete, and other materials.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9 and 19 recite “a plurality of retainers adjustably coupled to the paver support surface and extending from the paver support surface to define a paver zone over the paver support surface that is sizable to be complementary to the paver stone”.  Applicant’s disclosure only includes the 
Claim 17 recites “the drain opening” in the second line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over English, US 2020/0157790 A1 in view of Erlebach, US 2018/0171618 A1.
Regarding claim 9, English teaches a drain system (Figure 4A) capable of being used with a paver stone, the drain system comprising:
a paver support surface (104) configured capable of being engageable with a paver stone; 
a plurality of retainers (206; top two over grate 102) adjustably coupled to the paver support surface and extending from the paver support surface to define a paver zone over the paver support surface that is sizable to be complementary to the paver stone (see 112(b) rejection above); and 

a drainage path extending from the paver support surface to the opening in the lower wall.
While English teaches a grill grate placed on top of the paver support surface and fails to disclose a paver stone, Erlebach teaches a drain assembly and discloses that tile [Examiner’s note: a tile is a paver] can be installed over the drain as long as the tile has holes to allow for the ingress of water ([0068]).  It would have been obvious to one of ordinary skill in the art to modify English’s drain to substitute the grill grate with a paver with holes placed directly on the paver support surface in view of Erlebach’s disclosure to allow for the ingress of water.
Regarding claim 10, the resulting combination includes the plurality of retainers (206) being translatably coupled to the paver support surface.
Regarding claim 11, while English shows apertures for the plurality of retainers and not slots, this appears to be a matter of obvious design choice since Applicant’s slots have respective specific holes to receive respective screws; the slots have no function.
Regarding claim 12, the resulting combination includes the plurality of retainers including a screw threadingly engageable with a body that defines the paver support surface as the retainers are advanced through respective ones of the plurality of slots.
Regarding claim 14, while the resulting combination fails to disclose a plurality of visual indicators formed along a respective one of the plurality of slots, the Examiner took Official Notice in the previous office action that providing a plurality of visual indicators along a slot is old and well-known as a guide. Applicant failed to challenge the Official Notice in their arguments. Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art. A general allegation that the claims define a patentable 
Regarding claim 15, the resulting combination includes the limitation since English discloses a plurality of supports (bottom 206 in Figure 4A) spaced from each other and collectively defining the paver support surface.
Regarding claim 16, the resulting combination includes the plurality of supports extending from the lower wall (when installed).
Regarding claim 17, the resulting combination includes a first collar (part of 408) extending from the lower wall and circumnavigating the drain opening.
Regarding claim 19, the elements of the resulting combination from claim 9 make obvious the steps of these method claims.  Additionally if a paver is thicker, the screws would not go down as far or if the paver is thinner, then the screws would be screwed down further.  This meets the limitation of adjusting the plurality of retainers to be complementary in size to the paver stone.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over English in view of Erlebach as applied above in view of Fraser et al., US 10,767,319 B2.
Regarding claim 13, while the resulting combination fails to disclose a plurality of height adjustment collars, Fraser discloses the concept of using shims to adjust the height of a paver on a substrate (column 4 lines 58-64). It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use a plurality of shims to be able to adjust the height of the paver if the substrate is not level in view of Fraser’s disclosure. The limitation of a collar is a matter of obvious design 
Regarding claim 20, while the resulting combination fails to disclose the method step of adjusting a height of the plurality of retainers relative to the paver support surface, Fraser discloses the concept of using shims to adjust the height of a paver on a substrate (column 4 lines 58-64). It would have been obvious to one of ordinary skill in the art to modify White’s method to adjust the height of the plurality of retainers relative to the support surface if the substrate is not level in view of Fraser’s disclosure.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over English in view of Erlebach as applied to claim 17, further in view of Cuellar, US 2019/0330809 A1.
Regarding claim 18, while the resulting combination fails to disclose a second collar extending from the lower wall and circumnavigating the first collar, Cuellar teaches a drain system and discloses a drain, the drain having a first collar (140; Figure 4) extending from a lower wall which can connect to a drain pipe and a second collar (150; Figure 4) circumnavigating the first collar (140; Figure 4) to allow a larger sized drain pipe to be connected ([0016]). It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a second collar extending from the lower wall and circumnavigating the first collar for versatility to allow connection to an alternate larger sized drain pipe in view of Cuellar’s disclosure.

Allowable Subject Matter
Claims 1-8 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  White is no longer used in the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  US 2008/0271232 A1 is cited for the teaching of using a collar to adjust the height of a drain cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/               Examiner, Art Unit 3671